                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DEMARCO KING,                                    )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 4:18-CV-663 NCC
                                                 )
DOUG PRUDDEN,                                    )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on petitioner=s application for writ of habeas corpus brought

pursuant to 28 U.S.C. § 2254. The petition appears to be barred by § 2254’s one-year limitations

period, and the Court will order petitioner to show cause why the petition should not be dismissed.

                                          Background

       On January 7, 2016, petitioner pled guilty to felony stealing in the Circuit Court of St.

Louis County, Missouri. See State v. King, No. 14SL-CR04770-01 (21st Judicial Circuit, St. Louis

County Court). On that same date petitioner was sentenced to a seven year term of imprisonment

in the Missouri Department of Corrections. The court suspended the execution of the sentence

(“SES”), and retained jurisdiction over petitioner for two years, pursuant to Mo.Rev.Stat. §

559.115 under the Missouri Shock Incarceration Program in order to effectuate petitioner’s entry

into a Long Term Treatment Program.

       On February 22, 2017, on the Court’s own motion, the remainder of the sentence imposed

upon petitioner was suspended and he was placed on probation for five years under the supervision

of the Missouri Department of Probation and Parole.



                                                1
        Petitioner did not appeal his sentence or file a timely motion for post-conviction relief.

However, on May 22, 2017, petitioner filed a petition for writ of habeas corpus pursuant to

Missouri Supreme Court Rule 91 in the Circuit Court for Moniteau County. See King v. Prudden,

No. 17MT-CC00022 (26th Judicial Circuit, Moniteau County Court).

        In his application for writ of habeas corpus, petitioner asserted that his conviction for

stealing in State v. King, No. 14SL-CR04770-01 (21st Judicial Circuit, St. Louis County Court),

was unconstitutional because “value is not an element of felony stealing” pursuant to Mo.Rev.Stat.

§ 570.030. Petitioner based his argument on the reasoning espoused in Missouri v. Bazell, 497

S.W.3d 263 (Mo. banc 2016). Nonetheless, his state habeas corpus action was denied on

November 1, 2017.

        Petitioner placed his application for writ of habeas corpus brought pursuant to 28 U.S.C. §

2254 in the prison mailing system on April 24, 2018.

                                             Discussion

        In the present action, petitioner once again asserts that his prior state convictions for felony

stealing were unlawful and constituted a manifest injustice pursuant to Missouri v. Bazell, 497

S.W.3d 263 (Mo. banc), which was decided by the Missouri Supreme Court on September 20,

2016.

        In Bazell, the appellant was convicted of various stealing offenses under Mo.Rev.Stat.

§ 570.030, including two convictions for stealing firearms. Id. at 265. His convictions for stealing

firearms were enhanced to felonies pursuant to § 570.030.3(3)(d). On appeal, the Missouri

Supreme Court reversed the appellant’s convictions for stealing firearms because the Court

concluded that the plain language of § 570.030.3 barred it from being used to enhance the

appellant's stealing offenses. Id. at 267. The court avoided deciding any constitutional issues.

                                                   2
       There can be no doubt that petitioner is over a year and a half late in filing his § 2254 in this

Court. A Missouri conviction becomes final ten days after the judgment is entered. Mo. R. Civ. P.

§ 81.04(a).1 Petitioner’s judgment was entered on January 7, 2016, thus it was final on January 17,

2016, and the statute of limitations lapsed a year later on January 17, 2017.

       To the extent that petitioner believes that Bazell should apply to somehow restart the

statute of limitations, petitioner is incorrect in his analysis. As set forth in the recent Missouri

Supreme Court case of Fite v. Johnson, ---S.W.3rd ---, 2017 WL 4930368, *1-2 (Mo. banc),

       Section 570.030.3(1) purports to enhance the offense of stealing from a
       misdemeanor to a felony when “the value of property or services is an element” and
       the value of the stolen property or services exceeds $500 but is less than $25,000.
       The value of the stolen property or services, however, “is not an element of the
       offense of stealing.” Bazell, 497 S.W.3d at 266. Although State v. Passley, 389
       S.W.3d 180, 182–83 (Mo. App. 2012), held stealing is a felony when the value of
       the stolen property exceeds $500, Bazell held this interpretation “should no longer
       be followed” because the felony enhancement does not apply to the offense of
       stealing as defined by § 570.030.1. Bazell, 497 S.W.3d at 267 n.3; State v. Smith,
       522 S.W.3d 221, 230 (Mo. banc 2017). As this Court held in State ex rel.
       Windeknecht v. Mesmer, SC96159, ––– S.W.3d ––––, 2017 WL 4479200 (Mo.
       banc Oct. 5, 2017), this Court's interpretation of § 570.030.3(1) first enunciated in
       Bazell applies prospectively only, except in those cases pending on direct
       appeal. (emphasis added)

In light of the aforementioned, the Court declines to apply a retroactivity analysis to § 2244(d).

       As a result, the Court will order petitioner to show cause why the petition should not be

dismissed as time-barred. See Day v. McDonough, 547 U.S. 198, 209 (2006) (district court must

give notice to petitioner before sua sponte dismissing petition as time-barred).

       Accordingly,




1
 Under Missouri law a suspended execution of sentence is an entry of judgment, because the
sentence has been assessed and only the act of executing the sentence has been suspended. E.g.,
Missouri v. Nelson, 9 S.W.3d 687, 688 (Mo. Ct. App. 1999).

                                                  3
       IT IS HEREBY ORDERED that petitioner shall show cause, in writing and no later

than thirty (30) days from the date of this Order, why this action should not be dismissed as

time-barred.

       IT IS FURTHER ORDERED that if petitioner fails to comply with this Order, this action

will be dismissed.

       Dated this 17th day of October, 2018.



                                               \s\ Jean C. Hamilton
                                               JEAN C. HAMILTON
                                               UNITED STATES DISTRICT JUDGE




                                               4
